Exhibit 10.1

 

[giwr5mvowwcx000001.jpg]

PARATEK PHARMACEUTICALS

paratekpharma.com

75 Park Plaza

Boston, MA 02116

617.807.6600

617.275.0039 fax

 

 

March 15, 2019

 

By Hand Delivery

 

Douglas Pagán

(Hand Delivery)

 

Dear Doug:

 

As we have discussed, your employment with Paratek Pharmaceuticals, Inc. (the
“Company”) will terminate, effective as of April 5, 2019 (the “Separation
Date”).  The purpose of this letter (this “Agreement”) is to confirm the terms
concerning your separation from employment, and your entry into a consulting
arrangement, with the Company.  Reference is made to the amended and restated
employment agreement between you and the Company, dated as of August 4, 2017
(the “Employment Agreement”).  Capitalized terms that are used herein but not
defined will have the meanings ascribed to such terms in the Employment
Agreement.

1.Final Salary and Vacation Pay. You acknowledge that you will receive, pursuant
to the terms of the Employment Agreement, pay for all work you performed for the
Company through the Separation Date, to the extent not previously paid, as well
as pay, at your final base rate of pay, for the vacation days you had earned but
not used as of the Separation Date, determined in accordance with Company policy
and as reflected on the books of the Company.  You will receive the payments
described in this Section 1 regardless of whether or not you elect to sign this
Agreement.

2.Acknowledgement of Full Payment and Withholding.

(a)You acknowledge and agree that the payments provided under Section 1 of this
Agreement are in complete satisfaction of any and all compensation or benefits
due to you from the Company, whether for services provided to the Company or
otherwise, through the Separation Date and that, except as expressly provided
under this Agreement, no further compensation or benefits are owed or will be
paid to you.  You further acknowledge and agree that you will not be entitled to
receive the Severance Payments, Pro-Rata Bonus or COBRA Premiums in connection
with your separation from employment with the Company.

(b)All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable law
and all other lawful deductions authorized by you.

 

--------------------------------------------------------------------------------

 

3.Equity.

(a)You acknowledge and agree that, as of the Separation Date, all unvested
option awards, restricted share unit awards, and performance restricted share
unit awards approved and/or granted to you by the Company under the terms of the
award agreements and equity plans governing the Equity Awards (the “Equity
Documents”), will automatically terminate for no consideration on the Separation
Date.

(b)You further acknowledge and agree that, as of the Separation Date, (i)
160,000 options to purchase shares of the Company’s common stock that were
granted to you on February 4, 2015 under the Company’s 2015 Inducement Plan with
an exercise price of $24.07 per share, (ii) 48,000 options to purchase shares of
the Company’s common stock that were granted to you on February 4, 2016 under
the Company’s 2015 Equity Incentive Plan with an exercise price of $14.05 per
share and (iii) 31,250 options to purchase shares of the Company’s common stock
that were granted to you on February 2, 2017 under the Company’s 2015 Equity
Incentive Plan with an exercise price of $15.10 per share will be vested and
exercisable (the “Vested Options”). You further acknowledge and agree that,
pursuant to the terms of the Equity Documents, you may exercise the Vested
Options until the date that is three (3) months following the Separation Date,
subject to your continued compliance with the Continuing Obligations through
such date.  If you do not exercise the Vested Options by the end of the
applicable three (3)-month window, the Vested Options will automatically
terminate for no consideration.

4.Consulting Services.

(a)In consideration of your receipt of the Consulting Equity Award (as defined
below), and subject to your meeting in full your obligations under this
Agreement and the Continuing Obligations and your obligation to sign, return,
and not revoke the Post-Service Release (as defined below), for a period
beginning on the Separation Date and ending on December 23, 2019 or such earlier
termination date provided for under Section 4(d) (the “Consulting Period”), you
will serve as a consultant to the Company.  In this capacity, you will respond
to questions as may be presented to you by the Company from time to time to
assist in transitioning your responsibilities, in a manner that does not
materially interfere with your responsibilities to your new employer (the
“Consulting Services”).

(b)As compensation for the Consulting Services, you will be granted an award of
30,000 restricted stock units with respect to the Company’s common stock
promptly following the start of the Consulting Period (the “Consulting Equity
Award”), subject in all respects to the terms of the equity plan under which the
award is granted and the award agreement evidencing the grant.  The Consulting
Equity Award will vest in full on the last day of the Consulting Period, subject
to your continued provision of the Consulting Services through such
date.  Notwithstanding the foregoing, in the event that prior to the end of the
Consulting Period, the Company terminates the Consulting Services without Cause
(as defined in the Employment Agreement), the Consulting Equity Award will vest
in full on the date the Consulting Services are terminated.  The vesting of the
Consulting Equity Award, whether by reason of your providing the Consulting
Services through the end of the Consulting Period or because of an earlier
qualifying termination of the Consulting Services will be subject to your having
timely signed and returned to the Company, and not having revoked an effective
release of claims in the form attached hereto as Exhibit A, by

2

--------------------------------------------------------------------------------

 

the deadline specified therein, all of which (including the lapse of the period
for revoking the release of claims as specified in the release of claims) shall
have occurred no later than the thirtieth (30th) calendar day following the date
the release is delivered to you (the “Post-Service Release”).

(c)The Company will reimburse you for any pre-approved expenses actually
incurred by you in connection with the provision of the Consulting
Services.  Requests for reimbursement will be in a form reasonably acceptable to
the Company and will include supporting documentation.  No later than the last
day of each calendar month, you will invoice the Company for any Consulting
Services provided and any expenses incurred during the preceding
month.  Invoices should reference this Agreement and should be submitted to:
AP@paratekpharm.com or to such other address as the Company may indicate in
writing.  Invoices will contain such detail as the Company may reasonably
require and will be payable in U.S. Dollars.  Undisputed payments will be made
by the Company within thirty (30) days after the Company’s receipt of your
invoice, request for reimbursement, and all supporting documentation.

(d)Either the Company or you may terminate the Consulting Period at any time
upon notice to the other.  Nothing expressed or implied in this Section 4 is
intended to create, nor shall be interpreted to create, any relationship between
you and the Company, other than that of independent contractors.  During the
Consulting Period, you shall have no authority to act in the name of the Company
or any of its Affiliates (as defined below) or to enter into any contract or
agreement on behalf of the Company or any of its Affiliates.  As an independent
contractor, you shall be solely responsible for unemployment insurance, worker’s
compensation insurance and, to the extent not otherwise withheld by the Company,
for the withholding and payment of any and all federal, state and local income
taxes and social security and Medicare taxes and other legally-required payments
on any compensation received from the Company under this Section 4.  Further,
except as otherwise provided pursuant to the federal law known as “COBRA”, you
agree that neither you, nor anyone claiming through you, will be eligible to
participate in, or receive benefits under, any of the employee benefit plans
maintained by the Company from time to time.  You agree to indemnify and hold
harmless the Company and its Affiliates and their respective shareholders,
directors, officers, employees, employee benefit plans, agents, successors and
assigns, from any and all losses, costs and expenses, including without
limitation attorneys’ fees, incurred by any of the foregoing as a result of any
violation of your obligations under or breach of this Section 4(d).

5.Status of Employee Benefits, Paid Time Off, and Expenses.

 

(a)Except as otherwise provided pursuant to your COBRA continuation rights, your
participation in all employee benefit plans of the Company will end as of the
Separation Date, in accordance with the terms of those plans.  You acknowledge
that you will not continue to earn paid time off or other similar benefits after
the Separation Date.  You will receive information about your COBRA continuation
rights under separate cover.  

(b)Within two (2) weeks following the Separation Date, you must submit your
final expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement,
and, in accordance with Company policy, reasonable substantiation and
documentation for the same.  The Company will reimburse

3

--------------------------------------------------------------------------------

 

you for your authorized and documented expenses within thirty (30) days of
receiving such statement pursuant to its regular business practice.

6.Continuing Obligations, Confidentiality and Non-Disparagement.  

 

(a)You acknowledge that you continue to be bound by your obligations under the
Employment Agreement and under the agreement between you and the Company
captioned “Employee Proprietary Information, Inventions Assignment,
Non-Competition and Non-Solicitation Agreement”, which you signed on December 1,
2014 and re-affirmed in the Employment Agreement (the “Restrictive Covenant
Agreement”, attached hereto as Exhibit B), that in each case survive the
termination of your employment by necessary implication or the terms thereof
(collectively, the “Continuing Obligations”).  

 

7.Return of Company Documents and Other Property.  In signing this Agreement,
you represent and warrant that you will return to the Company, on or before the
Separation Date, any and all documents, materials and information (whether in
hardcopy, on electronic media or otherwise) related to the business of the
Company and its Affiliates (whether present or otherwise), and all keys, access
cards, credit cards, computer hardware and software, telephones and
telephone-related equipment and all other property of the Company or any of its
Affiliates in your possession or control.  Further, you represent and warrant
that you will not retain any copy or derivation of any documents, materials or
information (whether in hardcopy, on electronic media or otherwise) of the
Company or any of its Affiliates.  Recognizing that your employment with the
Company will terminate as of the Separation Date, you represent and warrant that
you will not following the Separation Date for any purpose, attempt to access or
use any computer or computer network or system of the Company or any of its
Affiliates, including without limitation the electronic mail system, and you
agree that you will not do so.  Further, you acknowledge that you will disclose
to the Company, on or before the Separation Date, all passwords necessary or
desirable to obtain access to, or that would assist in obtaining access to, all
information which you have password-protected on any computer equipment, network
or system of the Company or any of its Affiliates.  For the purposes of this
Agreement, “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.

 

8.Employee Cooperation.  You agree to cooperate with the Company and its
Affiliates hereafter with respect to all matters arising during or related to
your employment, including but not limited to all matters in connection with any
governmental investigation, litigation or regulatory or other proceeding which
may have arisen, or which may arise following the signing of this
Agreement.  The Company will reimburse your out-of-pocket expenses incurred in
complying with Company requests hereunder, provided such expenses are authorized
by the Company in advance.

 

9.General Release of Claims.

 

(a)In exchange for the Consulting Equity Award and other benefits provided to
you under this Agreement, to which you would not otherwise be entitled, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, on your own

4

--------------------------------------------------------------------------------

 

behalf and that of your heirs, executors, administrators, beneficiaries,
personal representatives and assigns, you agree that this Agreement shall be in
complete and final settlement of any and all causes of action, rights and
claims, whether known or unknown, that you have had in the past, now have, or
might now have, in any way related to, connected with or arising out of your
employment or your other association with the Company or any of its Affiliates
or the termination of the same or the Employment Agreement or pursuant to Title
VII of the Civil Rights Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act, the wage and hour,
wage payment and/or fair employment practices laws and statutes of the state or
states in which you have provided services to the Company or any of its
Affiliates (each as amended from time to time), and/or any other federal, state
or local law, regulation or other requirement, and you hereby release and
forever discharge the Company, its Affiliates and all of their respective past,
present and future directors, shareholders, officers, members, managers, general
and limited partners, employees, employee benefit plans, administrators,
trustees, agents, representatives, predecessors, successors and assigns, and all
others connected with any of them, both individually and in their official
capacities, from any and all such causes of action, rights and claims.  Excluded
from the scope of this release of claims are any claims that may not be released
pursuant to applicable law.

(b)Nothing contained in this Agreement shall be construed to prohibit you from
filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that you hereby agree to waive your
right to recover monetary damages or other individual relief in any charge,
investigation, proceeding, complaint or lawsuit filed by you or by anyone else
on your behalf.  Nothing in this Agreement, the Employment Agreement, or the
Proprietary Information Agreements limits, restricts or in any other way affects
your communicating with any governmental agency or entity, or communicating with
any official or staff person of a governmental agency or entity, concerning
matters relevant to the governmental agency or entity.

(c)This Agreement, including the general release of claims set forth in Section
9(a), creates legally binding obligations and the Company and its Affiliates
therefore advise you to consult an attorney before signing this Agreement.  In
signing this Agreement, you give the Company and its Affiliates assurance that
you have signed it voluntarily and with a full understanding of its terms; that
you have had sufficient opportunity of not less than twenty-one (21) days,
before signing this Agreement, to consider its terms and to consult with an
attorney, if you wished to do so; and that, in signing this Agreement, you have
not relied on any promises or representations, express or implied, that are not
set forth expressly in this Agreement.

(d)You agree to sign and not revoke the Post-Service Release by the time period
specified therein (and in no event before the Separation Date). You further
agree that a signed and unrevoked Post-Service Release is an express condition
to your receipt and retention of the Consulting Equity Award.

10.Miscellaneous.

 

(a)This Agreement constitutes the entire agreement between you and the Company,
and supersedes all prior and contemporaneous communications, agreements and

5

--------------------------------------------------------------------------------

 

understandings, whether written or oral, with respect to your employment, its
termination and all related matters, excluding only the Continuing Obligations
and your rights and obligations with respect to the Equity Documents, all of
which shall remain in full force and effect in accordance with their terms.

 

(b)This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the Chief Executive Officer
of the Company or his expressly authorized designee.  The captions and headings
in this Agreement are for convenience only, and in no way define or describe the
scope or content of any provision of this Agreement.

 

(c)The obligation of the Company to make payments or provide benefits to you or
on your behalf under this Agreement, and your right to retain the same, is
expressly conditioned upon your continued full performance of your obligations
under this Agreement and under the Continuing Obligations.

 

(d)To ensure the rapid and economical resolution of disputes that may arise in
connection with your former employment with the Company, you and the Company
both agree that any and all disputes, claims, or causes of action, in law or
equity, including but not limited to statutory claims, arising from or relating
to the enforcement, breach, performance, or interpretation of this Agreement,
your employment with the Company, or the termination of your employment with the
Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§l-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in Boston, Massachusetts by JAMS, Inc.
(“JAMS”) or its successors before an arbitrator who is a retired judge.  Both
you and the Company acknowledge that by agreeing to this arbitration procedure,
you each waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  Any such arbitration proceeding will be
governed by JAMS’ then applicable rules and procedures for employment disputes,
which can be found at http://www.jamsadr.com/rules-employment-arbitration/ and
which will be provided to you upon request.  In any such proceeding, the
arbitrator shall: (i) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the
award.  You and the Company each shall be entitled to all rights and remedies
that either would be entitled to pursue in a court of law.  Nothing in this
Agreement is intended to prevent either the Company or you from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration pursuant to applicable law.

 

(e)This is a Massachusetts contract and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any conflict of laws principles that would result in the application of the laws
of another jurisdiction.  You agree to submit to the exclusive jurisdiction of
the courts of the Commonwealth of Massachusetts in connection with any dispute
arising out of this Agreement, except as otherwise provided in Section 10(d).

 

6

--------------------------------------------------------------------------------

 

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one (21) days of the date you receive it.  You may
revoke this Agreement at any time during the seven-day period immediately
following the date of your signing by notifying me in writing of your revocation
within that period.  If you do not revoke this Agreement, then, on the eighth
day following the date that you signed it, this Agreement shall take effect as a
legally binding agreement between you and the Company on the basis set forth
above.  The enclosed copy of this letter, which you should also sign and date,
is for your records.

 

Formalities aside, I want to take this opportunity to thank you personally for
all of your efforts on behalf of the Company.  We look forward to continuing to
work with you under the proposed consulting arrangement.  

 

Sincerely,

Paratek Pharmaceuticals, Inc.

 

By:

/s/ Michael F. Bigham

Michael F. Bigham

Chairman and Chief Executive Officer

 

Accepted and agreed:

 

 

Signature:  

/s/ Douglas W. Pagán

Douglas W. Pagán

 

Date:         March 15, 2019




7

--------------------------------------------------------------------------------

 

Exhibit A

Post-Service General Release and Waiver of Claims

 

For and in consideration of the benefits to be provided to me under the letter
between me and Paratek Pharmaceuticals, Inc. (the “Company”), dated as of March
15, 2019 (the “Agreement”), which are conditioned on my signing this General
Release and Waiver of Claims (this “Release of Claims”), and to which I am not
otherwise entitled, and other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, on my own behalf and on behalf of my
heirs, executors, administrators, beneficiaries, representatives, successors and
assigns, I agree that this Release of Claims shall be in complete and final
settlement of any and all causes of action, rights and claims, whether known or
unknown, accrued or unaccrued, contingent or otherwise, that I have had in the
past, now have, or might now have, in any way related to, connected with or
arising out of my employment or its termination, under the Employment Agreement
(as defined in the Agreement), or pursuant to Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, the
Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act, the wage and hour, wage payment and fair employment
practices laws and statutes of the Commonwealth of Massachusetts and any other
state or states in which I have provided services to the Company (each as
amended from time to time), and/or any other federal, state or local law,
regulation or other requirement (collectively, the “Claims”), and I hereby
release and forever discharge the Company, its Affiliates (as defined in the
Agreement) and all of their respective past, present and future directors,
shareholders, officers, members, managers, general and limited partners,
employees, employee benefit plans, administrators, trustees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from, and I hereby
waive, any and all such Claims. This release shall not apply to (i) any claims
that arise after I sign this Release of Claims, including my right to enforce
the terms of the Agreement following such date; and (ii) any claims that may not
be waived pursuant to applicable law.

 

I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge with or participating in any investigation
or proceeding conducted by the federal Equal Employment Opportunity Commission
or a comparable state or local agency, provided, however, that I hereby agree to
waive my right to recover monetary damages or other individual relief in any
charge, complaint or lawsuit filed by me or by anyone else on my behalf.

 

I acknowledge that this Release of Claims creates legally binding obligations,
and that the Company hereby advises me to consult an attorney before signing
it.  I acknowledge that I must sign this Release of Claims within three (3) days
following the last day of the Consulting Period (as such term is defined in the
Agreement).  I further acknowledge that I may not sign this Release of Claims
prior to such date.  In signing this Release of Claims, I give the Company
assurance that I have signed it voluntarily and with a full understanding of its
terms; that I have had sufficient opportunity of not less than twenty-one (21)
days before signing this Release of Claims to consider its terms and to consult
with an attorney, if I wished to do so, or to consult with any person to whom
reference is made in Section 6(b) of the Agreement; and

8

--------------------------------------------------------------------------------

 

that I have not relied on any promises or representations, express or implied,
that are not set forth expressly in this Release of Claims.  I understand that I
will have seven (7) days after signing this Release of Claims to revoke my
signature, and that, if I intend to revoke my signature, I must do so in writing
addressed and delivered to the General Counsel of the Company prior to the end
of the seven (7)-day revocation period.  I understand that this Release of
Claims will become effective upon the eighth (8th) day following the date that I
sign it, provided that I do not revoke my acceptance in accordance with the
immediately preceding sentence.

 

Accepted and agreed:

 

 

Signature:  

/s/ Douglas Pagán

 

Date:        March 15, 2019

 

 

 




9

--------------------------------------------------------------------------------

 

Exhibit B

 

Restrictive Covenant Agreement

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

 

In consideration of my employment or continued employment by Paratek
Pharmaceuticals, Inc., its subsidiaries, parents, affiliates, successors and
assigns (together, the “Company”) and the compensation now and hereafter paid to
me, I hereby enter into this Employee Proprietary Information, Inventions
Assignment, Non-Competition and Non-Solicitation Agreement (the “Agreement”) and
agree as follows:

 

1.Nondisclosure.

1.1Recognition of Company’s Rights; Nondisclosure.  I understand and acknowledge
that my employment by the Company creates a relationship of confidence and trust
with respect to the Company’s Proprietary Information (defined below) and that
the Company has a protectable interest therein.  At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information, except as such disclosure, use or publication may be required in
connection with my work for the Company, or unless an authorized officer of the
Company expressly authorizes such in writing.  I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.  I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.  

1.2Proprietary Information.  The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its affiliates, parents and subsidiaries, whether having existed, now
existing, or to be developed during my employment.  By way of illustration but
not limitation, “Proprietary Information” includes (a) trade secrets,
inventions, ideas, processes, formulas, assay components, biological materials,
cell lines, and clinical data, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques and
any other proprietary technology and all Proprietary Rights therein (hereinafter
collectively referred to as “Inventions”);

(b) information regarding research, development, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, margins, discounts, credit terms, pricing and billing
policies, quoting procedures, methods of obtaining business, forecasts, future
plans and potential strategies, financial projections and business strategies,
operational plans, financing and capital-raising plans, activities and
agreements, internal services and operational manuals,  methods of conducting
Company business, suppliers and supplier information, and purchasing; (c)
information regarding customers and potential customers of the Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by the Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
customers and potential customers; (d) information regarding any of the
Company’s business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, employee lists, compensation, and  employee skills; and (f) any other
non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company.  Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry through no breach of this Agreement or
other act or omission by me, and I am free to discuss the terms and conditions
of my employment with others to the extent expressly permitted by Section 7 of
the National Labor Relations Act.

10

--------------------------------------------------------------------------------

 

1.3Third Party Information.  I understand, in addition, that the Company has
received and in the future will receive confidential and/or proprietary
knowledge, data, or information from third parties (“Third Party
Information”).  During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an authorized
officer of the Company in writing.

1.4Term of Nondisclosure Restrictions.  I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1.  If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends shall be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence shall not apply to trade
secrets protected without temporal limitation under applicable law.  

1.5No Improper Use of Information of Prior Employers and Others.  During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.  

2.Assignment of Inventions.

2.1Proprietary Rights.  The term “Proprietary Rights” shall mean all trade
secrets, patents, copyrights, trademarks and other intellectual property rights
throughout the world.

2.2Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement.  To preclude any possible uncertainty, I have set
forth on Exhibit 1 (Prior Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with

others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties,
and that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit 1 but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit 1 for such purpose.  If no
such disclosure is attached, I represent that there are no Prior
Inventions.  If, in the course of my employment with the Company, I incorporate
a Prior Invention into a Company product, process or machine, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, fully-paid, worldwide license (with rights to sublicense through
multiple tiers of sub-licensees) to make, have made, modify, make derivative
works of, publicly perform, use, sell, import, and exercise any and all present
and future rights in such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3Assignment of Inventions.  Subject to Subsection 2.4, I hereby assign, grant
and convey to the Company all my right, title and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company.  Inventions assigned to the
Company or its designees are hereinafter referred to as “Company Inventions.”  

2.4Unassigned or Nonassignable Inventions.  I recognize that this Agreement will
not be deemed to require assignment of any Invention that I developed entirely
on my own time without using the Company’s equipment, supplies, facilities,
trade secrets, or Proprietary Information, except for those Inventions that
either (i) relate to the Company’s actual or anticipated business, research or
development, or (ii) result from or are connected with work performed by me for
the Company.  In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to the

11

--------------------------------------------------------------------------------

 



Company under any specifically applicable state law, regulation, rule, or public
policy (“Specific Inventions Law”).

2.5Obligation to Keep Company Informed.  During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others.  In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment.  At the
time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief.  The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law.  I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.

2.6Ownership of Work Product.  I agree that the Company will exclusively own all
work product that is made by me (solely or jointly with others) within the scope
of my employment, and I hereby irrevocably and unconditionally assign to the
Company all right, title, and interest worldwide in and to such work product.  I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101). I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
the Company.

2.7Enforcement of Proprietary Rights.  I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and

the assignment thereof.  In addition, I will execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee, including
the United States or any third party designated by the Company.  My obligation
to assist the Company with respect to Proprietary Rights relating to such
Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
under this Agreement to the Company.

3.Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4.Duty of Loyalty During Employment.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, directly or indirectly engage in any employment or business activity
which is directly or indirectly competitive with, or would otherwise conflict
with, my employment by the Company.    

5.No Solicitation of Employees, Consultants, Contractors, or Customers or
Potential Customers.  I agree that during the period of my employment and for
the one (1) year period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by the Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity,

12

--------------------------------------------------------------------------------

 



either directly or through others, except on behalf of the Company:

5.1solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any employee of the Company to terminate his or her relationship
with the Company;

5.2hire, employ, or engage in business with or attempt to hire, employ, or
engage in business with any person employed by the Company or who has left the
employment of the Company within the preceding three (3) months of any such
prohibited activity or discuss any potential employment or business association
with such person, even if I did not initiate the discussion or seek out the
contact;

5.3solicit, induce or attempt to induce any Customer or Potential Customer, or
any consultant or independent contractor with whom I had direct or indirect
contact during my employment with the Company or whose identity I learned as a
result of my employment with the Company, to terminate, diminish, or materially
alter in a manner harmful to the Company its relationship with the Company; or

5.4solicit, perform, provide or attempt to perform or provide any Conflicting
Services (as defined in Section 6 below) for a Customer or Potential Customer.
The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the one (1)
year prior to the date my employment with the Company ends, (i) contracted for,
was billed for, or received from the Company any product, service or process
with which I worked directly or indirectly during my employment by the Company
or about which I acquired Proprietary Information; or (ii) was in contact with
me or in contact with any other employee, owner, or agent of the Company, of
which contact I was or should have been aware, concerning any product, service
or process with which I worked directly or indirectly during my employment with
the Company or about which I acquired Proprietary Information; or (iii) was
solicited by the Company in an effort in which I was involved or of which I was
or should have been aware.  

6.Non-Compete Provision.  I agree that for the one (1) year period after the
date my employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by the Company, I will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or

provide Conflicting Services anywhere in the world where the Company conducts
business, including but not limited to locations where the Company performs
research or development activities related to the Company’s products, services
or processes (such locations the “Restricted Territory”), nor will I assist
another person to solicit, perform or provide or attempt to perform or provide
Conflicting Services in the Restricted Territory.

The parties agree that for purposes of this Agreement, “Conflicting Services”
means any product, service, or process or the research and development thereof,
of any person or organization other than the Company that has antibiotics as its
principal business, unless otherwise expressly excluded from this definition in
advance by the Company’s Board of Directors.

 

7.Reasonableness of Restrictions.

7.1I agree that I have read this entire Agreement and understand it.  I agree
that this Agreement does not prevent me from earning a living or pursuing my
career and that I have the ability to secure other non-competitive employment
using my marketable skills.  I agree that the restrictions contained in this
Agreement are reasonable, proper, and necessitated by the Company’s legitimate
business interests, including without limitation, the Company’s Proprietary
Rights, Proprietary Information and the goodwill of its customers.  I represent
and agree that I am entering into this Agreement freely and with knowledge of
its contents with the intent to be bound by the Agreement and the restrictions
contained in it.

7.2In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, the Company and I agree that the
court shall read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

7.3If the court declines to enforce this Agreement in the manner provided in
subsection 7.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.

8.No Conflicting Agreement or Obligation.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement

13

--------------------------------------------------------------------------------

 



or obligation of any kind to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict with this Agreement.

9.Return of Company Property.  Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Proprietary Information and certify in writing that I have fully complied
with the foregoing obligation.  I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company information, including but not limited to, Proprietary Information, I
agree to provide the Company with a computer-useable copy of all such
Proprietary Information and then permanently delete and expunge such Proprietary
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed.  I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without notice.  Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.  

10.Legal and Equitable Remedies.  

10.1  I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms.  I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to the Company and the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach or threatened
breach of this Agreement.  

10.2  I agree that if the Company is successful in whole or in part in any legal
or equitable action against me under this Agreement, the Company

shall be entitled to payment of all costs, including reasonable attorney’s fees,
from me.

10.3  In the event the Company enforces this Agreement through a court order, I
agree that the restrictions of Sections 5 and 6 shall remain in effect for a
period of twelve (12) months from the effective date of the Order enforcing the
Agreement.

11.Notices.  Any notices required or permitted under this Agreement will be
given to the Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on the Company payroll, or at such other address as the Company or I may
designate by written notice to the other.  Notice will be effective upon receipt
or refusal of delivery.  If delivered by certified or registered mail, notice
will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt.

12.Publication of This Agreement to Subsequent Employers or Business Associates
of Employee.

12.1  If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Sections 5 and 6 of this Agreement are in effect I agree to inform
my potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

12.2  I agree to inform the Company of all employment and business ventures
which I enter into while the restrictions described in Sections 5 and 6 of this
Agreement are in effect and I also authorize the Company to provide copies of
this Agreement to my employer, partner, co-owner and/or others involved in
managing the business with which I am employed or associated and to make such
persons aware of my obligations under this Agreement.

13.General Provisions.

13.1  Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the Commonwealth of
Pennsylvania as such laws are

14

--------------------------------------------------------------------------------

 



applied to agreements entered into and to be performed entirely within the
Commonwealth of Pennsylvania between Pennsylvania residents.  I hereby expressly
consent to the personal jurisdiction and venue of the state and federal courts
located in the Commonwealth of Massachusetts for any lawsuit filed there against
me by Company arising from or related to this Agreement.  

13.2  Severability.  In case any one or more of the provisions, subsections, or
sentences contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement.  If moreover, any one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the extent compatible with the applicable law as it shall then appear.

13.3  Successors and Assigns.  This Agreement is for my benefit and the benefit
of the Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.  

13.4  Survival.  The provisions of this Agreement shall survive the termination
of my employment, regardless of the reason, and the assignment of this Agreement
by the Company to any successor in interest or other assignee.  I understand
that my obligations under this Agreement will continue in accordance with its
express terms regardless of any change in my title, position, status, role,
duties, salary, compensation or benefits or other terms and conditions of
employment or service.

13.5  Employment At-Will.  I agree and understand that nothing in this Agreement
shall change my at-will employment status or confer any right with respect to
continuation of employment by

the Company, nor shall it interfere in any way with my right or the Company’s
right to terminate my employment at any time, with or without cause or advance
notice.

13.6  Waiver.  No waiver by the Company of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

13.7  Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION OF THIS AGREEMENT.

13.8  Entire Agreement.  The obligations pursuant to Sections 1 and 2 (except
Subsection 2.6) of this Agreement shall apply to any time during which I was
previously engaged, or am in the future engaged, by the Company as a consultant
if no other agreement governs nondisclosure and assignment of inventions during
such period.  This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter of this Agreement and supersedes
and merges all prior discussions between us.  No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the party to be charged.  Any
subsequent change or changes in my title, position, status, role, duties,
salary, compensation or benefits or other terms and conditions of employment or
service will not affect the validity or scope of this Agreement.

 

 

 

 

15

--------------------------------------------------------------------------------

[giwr5mvowwcx000001.jpg]

PARATEK PHARMACEUTICALS

paratekpharma.com

75 Park Plaza

Boston, MA 02116

617.807.6600

617.275.0039 fax

 

This Agreement shall be effective as of the first day of my employment with the
Company.

 

Douglas W. PAGáN

 

Paratek Pharmaceuticals, Inc.

I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.

 

Accepted and agreed:

 

 

 

/s/ Douglas W. Pagán

 

/s/ Michael F. Bigham

(Signature)

 

(Signature)

 

 

 

Date:  March 15, 2019

 

By:  Michael F. Bigham

 

 

 

 

 

Title:  Chairman and Chief Executive Officer

 

 

 

 

 

Date:  March 15, 2019

 

 

 

 

 

Address:  75 Park Plaza, 4th Floor, Boston, Massachusetts 02116

 




 

 

 

--------------------------------------------------------------------------------

 

Exhibit 1

Prior Inventions

TO:

Paratek Pharmaceuticals, Inc.

FROM:

Douglas W. Pagán

DATE:

March 15, 2019

SUBJECT:  Prior Inventions

1.Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Paratek Pharmaceuticals, Inc. (the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

☒

No inventions or improvements.

 

 

 

 

☐

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

☐

Additional sheets attached.

 

 

 

2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

☐

 

Additional sheets attached.

 

 

 

 

 

 

 

 

-17-